Citation Nr: 0116972	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for residuals of 
cancer surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1946.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence does not show that the 
residuals from the veteran's July 1985 surgical excision of 
squamous cell carcinoma from the left maxillary sinus, 
consisting of a large left-sided facial deformity with 
epiphora, ectropion, ethmoidal cutaneous fistula and a bony 
defect, constitute disability due to VA treatment or 
represents unexpected results of that treatment.  


CONCLUSION OF LAW

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of cancer surgery is not warranted.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran maintains, in substance, that the July 22, 1985, 
VA surgical resection of a malignancy resulted in residuals 
far beyond those he had been led to expect, and by 
implication, those to which he had consented.  Accordingly, a 
favorable determination is requested.

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.  In this 
regard, the Board first notes that medical and personnel 
records pertaining to the veteran's service have been 
obtained from official sources.  Post-service VA medical 
records have also been obtained.  

The Board notes that its January 1998 remand specified that 
the RO was to obtain the complete original treatment records 
surrounding the July 1985 surgical treatment of the veteran's 
cancer at the St. Paul, Minnesota, VA Medical Center (VAMC).  
The Board noted that the record before it at that time did 
not include a separate signed, written consent form for the 
July 1985 surgery.  The Board observed that it was unclear if 
the absence of such a consent form meant that the veteran had 
not consented to the surgery and that the complete original 
treatment records were necessary to make this determination.

A review of the claims file indicates that two sets of 
legible, photocopied treatment records dated in July and 
August 1985 from the St. Paul VAMC and the Fort Meade, South 
Dakota, VAMC were obtained and associated with the claims 
file in September 2000 and January 2001.  These sets comprise 
the complete treatment records, and include the signed 
written consent form for the July 22, 1985, surgery.  There 
is no reason to believe that these sets of records are 
incomplete, or that their perusal by the Board would 
prejudice the veteran.  In addition, the report of a November 
2000 VA medical opinion indicates that the examiner reviewed 
the original records from the St. Paul VAMC.  Accordingly, 
the Board finds the substantive goal set out at the remand of 
obtaining the complete treatment records has been achieved.  
That being the case, the Board finds no purpose would be 
served to return this case again to obtain the original 
records as opposed to the complete and accurate copy of the 
original records.  

The veteran was provided a personal hearing in September 1997 
before the undersigned Board member, sitting at the RO.  The 
veteran was provided notice of the criteria necessary for the 
claimed benefit by a November 1995 Statement of the Case 
(SOC), and Supplemental Statements of the Case (SSOCs) dated 
in October 1996 and March 2001.  Nevertheless, the veteran 
has not identified any additional post-service medical 
records pertaining to the residuals of his 1985 surgical 
treatment for cancer.  In correspondence received by the 
Board in March 2001, he responded to the March 2001 SSOC by 
advising the RO that he had no new evidence to support his 
claim.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  Id. 

Records of VA medical treatment dated in 1985 indicate that 
the veteran was admitted to the Fort Meade VAMC in July 1985 
for chronic sinusitis and history of nasal polyps.  Testing 
confirmed squamous cell carcinoma.  The veteran was 
transferred to he St. Paul VAMC, where a CT scan showed 
ethmoid involvement.  A left maxillectomy was performed, and 
a tumor within the antrum dehiscence of the orbital floor and 
tumor in the medial wall were found.  The veteran underwent 
radiation therapy for one month without complications.  In 
October 1986, the veteran underwent an unsuccessful flap 
procedure to close a fistula that had developed at the left 
side of the veteran's nose.  A second unsuccessful attempt 
was made in July 1987.  

Included in these VA records were treatment notes dated July 
19, 1985, indicating that (dental) impressions were taken for 
future needs, and that further denture fabrication would 
continue after the surgery.  The veteran requested that this 
be done at Ft. Meade.  The notes provide that the veteran 
would be transferred to Ft. Meade Dental, when appropriate.  
Treatment notes dated July 22, 1985, demonstrate that the 
veteran took part in a discussion of the benefits and risks 
of surgery.  

Also included is a Request For Administration Of Anesthesia 
And For Performance Of Operations And Other Procedures, 
signed by the veteran on July 19, 1985.  The operation or 
procedure was identified as a left maxillectomy, possible eye 
removal.  The operation or procedure was further described in 
layman's terms as to take cancer out of the sinus, remove 
cancer and possibly remove eye.  The form also indicates that 
a physician held an informed consent discussion with the 
veteran on July 19, 1985, during which the physician and the 
veteran reviewed the indications for the maxillectomy, its 
risks and benefits, and alternatives to non-operative 
treatment.  The veteran was noted to be alert, had an 
opportunity to ask questions about the operative procedure, 
and indicated a satisfactory comprehension of the discussion.  
The veteran was noted to have freely consented to the 
proposed operative procedure without duress or coercion.  

The veteran and his wife testified before the undersigned 
Board member, sitting at the RO, in September 1997.  The 
veteran asserted that his discussions with the VA medical 
staff led him to believe that he would have minimal side 
effects following his surgery, as opposed to what he 
considers to be severe residuals secondary to the surgery.  
Transcript (T.) at p. 4.  The veteran explained that he had 
developed a polyp near the size of a golf ball that was 
removed in 1981.  T. at pp. 7-8.  The polyp grew back, this 
time cancerous, and it was removed at the St. Paul VAMC.  T. 
at p. 8.  This was followed by radiation treatment at the 
Fort Mead VAMC.  T. at p. 9.  The veteran and his wife 
testified that both of them had been told to expect mild 
residuals.  T. at pp. 9-10.  The veteran's wife testified 
that the actual residuals were more profound than she had 
expected.  T. at p. 10.  The veteran testified that his 
physical appearance was diminished and left him self-
conscious about his looks, which were manifest by a droopy 
eye, a sunken-in face and a missing cheekbone.  T. at p. 11.  
The veteran explained that a portion of his cheekbone and the 
roof of his mouth had been removed, which left him with 
tenderness and soreness over the cheek and difficulty 
speaking, eating, drinking and breathing.  T. at pp. 12-13.  
The veteran said that he had two holes from the side of his 
nose below the right eye into his sinus cavity, over which he 
wore a bandage for cosmetic purposes.  T. at p. 15.  During 
the hearing, the Board member noted that the appearance of 
the residuals were very much as the veteran described them.  
T. at p. 18.  The veteran explained that the post-surgical 
radiation was contracted out to a radiologist in Rapid City.  
T. at p. 19.  The veteran and his wife each testified that it 
was their understanding that the veteran's residuals, 
consisting of the loss of the cheekbone, the hole and the 
loss of the palate, were related to the surgical treatment, 
not the radiation treatment.  T. at p. 20.  The veteran's 
representative noted that the veteran's medical records 
indicated that the palate would be rebuilt but for some 
reason it was not rebuilt.  T. at p. 21.  The veteran 
testified that his upper dentures did not fit well, and that 
he had a built up area to allow him to wear dentures because 
he had lost his palate.  T. at pp. 21-22.  The veteran and 
his wife testified that he had undergone two additional 
surgeries to close the fistula but they were unsuccessful.  
T. at p. 22.  

A December 1998 VA examination report indicates that the 
veteran complained of facial deformity and a draining fistula 
on the left side of his nose present for many years.  The 
examiner noted that according to the veteran's charts, he had 
squamous cell carcinoma of the left maxillary sinus treated 
with maxillectomy and full course radiation therapy in the 
mid-1980's.  Results of a physical examination were provided.  
The impression was large left-sided facial deformity with 
epiphora, ectropion, ethmoidal cutaneous fistula and bony 
defect secondary to surgical excision of squamous cell 
carcinoma from the left maxillary sinus and radiation 
therapy.  

A May 1999 addendum to the December 1998 report, written by 
the same examiner, provides that, in reference to the 
questions posed by the Board, all of the veteran's 
disabilities and deformities listed under the impression were 
the direct and expected results of the veteran's sinus 
surgery and radiation therapy for squamous cell carcinoma of 
the maxillary sinus.  The examiner stated that although these 
disabilities and deformities do not always occur, they were 
well-known and accepted sequelae of this treatment modality.  

A November 2000 report by a VA examiner discloses that the VA 
records of the veteran were reviewed, including in particular 
careful review of the original records from the St. Paul VAMC 
for the period just before and after the veteran's July 1985 
ENT surgical procedure, the claims folder and a copy of the 
BVA remand.  The examiner expressed his conclusion that the 
veteran did not develop additional post-surgery disability 
that was not a necessary and intended consequence of the July 
1985 surgical procedure.  The physician explained this 
conclusion by pointing out that the diagnosis was very clear 
before surgery, the extent of the involvement of the facial 
bones by the tumor was fairly well-delineated prior to 
surgery, and extensive discussion had taken place as to what 
surgery would be performed.  The planned surgery was carried 
effectively.  Follow-up, including later radiation therapy, 
was carried out as planned and, especially considering the 
severity of the veteran's disease, the outcome was good.  

Analysis

Pursuant to 38 U.S.C.A. § 1151 (West 1991), the VA is 
required to pay disability compensation for disability, 
aggravation of disability or death, to a veteran "in the same 
manner as if such disability, aggravation or death were 
service-connected," under the following circumstances: Where 
any veteran shall have suffered an injury, or aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
the VA, or as the result of having submitted to an 
examination under any such law, and not the result of the 
veteran's own willful misconduct, and any such injury or 
aggravation results in additional disability to or the death 
of the veteran.

In Gardner v. Derwinski, the United States Court of Veterans 
Appeals (Court) declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), Aff'd Sub Nom., Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S. Ct. 552 
(1994).  In December 1994, the United States Supreme Court 
held that VA is not authorized by § 1151 to exclude from 
compensation the "contemplated or foreseeable" results of non 
negligent medical treatment, as was provided by 38 C.F.R. § 
3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  In a memorandum to the Secretary dated 
January 20, 1995, the Deputy Assistant Attorney General, 
Office of Legal Counsel, U.S. Department of Justice, 
indicated that the Supreme Court's holding is read most 
accurately as excluding from coverage under § 1151 only those 
injuries that are certain, or perhaps the very nearly 
certain, result of proper medical treatment."  In March 1995, 
amended regulations were published deleting the fault or 
accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

The Board observes that during the pendency of this appeal, a 
more restrictive version of 38 U.S.C.A. § 1151 went into 
effect on October 1, 1997.  That version would increase the 
veteran's burden by requiring him to demonstrate not only a 
causal relationship between VA treatment and disability, but 
also mandates that he demonstrate fault by VA in the 
treatment or care.  However, the Board will continue to apply 
the older and more favorable version to the instant case.

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of cancer surgery.  In so 
finding, the Board concludes that the preponderance of the 
evidence demonstrates that the post-surgical residuals were 
certain, or perhaps very nearly certain, results of proper 
medical treatment and that the veteran and his wife were 
provided informed consent as to the possibility of these 
residuals.  

The evidence before the Board includes no competent, clinical 
evidence that the residuals of the veteran's surgery were 
unexpected.  By contrast, the December 1998 VA examination 
report and its May 1999 addendum provides that veteran's 
large left-sided facial deformity with epiphora, ectropion, 
ethmoidal cutaneous fistula and bony defect were well-known 
and accepted sequelae of the treatment modality.  These 
results were termed direct and expected results of the 
surgery.  Similarly, in a November 2000 VA report, a VA 
examiner concluded that the veteran did not develop 
additional post-surgery disability that was not a necessary 
and intended consequence of the July 1985 surgical procedure.  

The Board finds that these opinions constitute highly 
probative evidence against the veteran's claim.  The December 
1998 report refers to the veteran's charts, signifying that 
at least some of the veteran's medical records were reviewed.  
The November 2000 report is even more explicit, asserting 
that it was based on a careful review of the records from the 
St. Paul VAMC, the claims folder, and a copy of the BVA 
remand.  Moreover, this report sets forth a detailed 
explanation with references to specific facts in the medical 
record.  

The veteran and his wife testified to the Board that the 
results of the veteran's July 1985 surgery were more severe 
than he was led to believe.  The Board has no doubt that this 
testimony was presented in good faith and represents their 
recollection of the events leading up to the surgery.  There 
is also no doubt that the surgery did have serious 
consequences that the Board in no way minimizes.  The Board 
must point out, however, that the consent form itself 
acknowledged potential outcomes up to and including loss of 
an eye.  This clearly is well beyond mild or moderate 
residuals and provides contemporaneous evidence that the 
potential severe results were set forth prior to the surgery.  
Moreover, the contemporary and competent clinical evidence 
discloses that the veteran took part in discussions of the 
risks and benefits of the surgery on July 19 and July 22, 
1985.  In fact, on July 19, 1985, the veteran signed a 
consent form.  This form includes a signed statement by a 
physician that the veteran took part in a discussion of the 
risks and benefits of the surgery, and freely consented to 
the proposed operative procedure without duress or coercion. 

Finally, despite the testimony of the veteran's 
representative, a careful review of the medical records shows 
that they do not include any notation that the veteran's 
palate was going to be rebuilt.  The Board notes that a July 
19, 1985, discussion about possible future dental treatment, 
in which the veteran was noted to have been an active 
participant, identified and highlighted the possibility that 
he would experience post-surgical problems with his dentures 
and mouth.

In summary, the Board finds that the clear weight of the most 
probative evidence is against the claim.  In such 
circumstances, the benefit of the doubt doctrine is not for 
application.  Therefore, the Board concludes that entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of cancer surgery is not warranted.


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of cancer surgery is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

